Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 21.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The disclosure is objected to because of the following informalities: the amendments dated 12/202/21 have the power take-off device as denoted by 80 and the power application device as denoted by 70.  However, in the drawings dated 12/20/2021 has 70 being the power take-off device (this is the device which extracts power) and 80 being the power application device (this is the device that applies power).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power application device”, “a power take-off device”, “an electrical storage device” in claim 1 and claim 21.  The power application device and power take-off device are shafts (Page 6 line 8-27 and Page 3, line 1-3) and the electrical storage device is a supercapacitor or battery or fuel cell (Page 6, line 17-18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2-3 recites “the electricity storage device is positioned in parallel with the power take-off device and the electric motor” which renders the claim indefinite because the electric storage device is in series with the power take-off device since the power take-off device supplies the power to the generator which supplies the electricity to the electricity storage device.  The electricity storage is not in parallel with the power take-off device because the power take-off device turns the generator which then supplies the electrical power to the electricity storage, so that the electricity storage is in series with the power take-off device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, 13-18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz et al (US 20080072568 as referenced in OA dated 9/18/2020) in view of French (US 20140360205 as referenced in OA dated 9/21/2021).
Regarding claim 1, Moniz teaches a twin-spool bypass turbojet engine (Figure 1; 10) comprising a fan (Figure 1; 12) positioned upstream from a gas generator (Figure 1; 22, 14, 16, 18, 20) and delimiting a primary flow (The flow through Figure 1; 22, 14, 16, 18, 20) and a secondary flow (The flow from Figure 1; 12 that does not go through Figure 1; 22, 14, 16, 18, 20.  In other words, the bypass flow), the gas generator having the primary flow pass through it and comprising a low-pressure compressor (Figure 1; 22), a high-pressure compressor (Figure 1; 14), a combustion chamber (The combustion chamber of Figure 1; 16), a high-pressure turbine (Figure 1; 18) and a low-pressure turbine (Figure 1; 20),
the low-pressure turbine being connected to the low-pressure compressor by a low-pressure shaft (Figure 1; 31) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 1; 32), 
wherein the turbojet engine further comprises an electric motor (The motors of Figure 1; 100.  Paragraph 0014) configured to supply an applied mechanical power to at least one of the low-pressure and high-pressure shafts (Figure 1; 110 applies mechanical power to the HP shaft) through a power application device (Figure 1; 150), and an electric generator (The generators of Figure 1; 100.  Paragraph 0014) configured to draw an extracted mechanical (Figure 1; 120 draws an extracted power to the LP shaft) and high-pressure shafts  through a power take-off device (Figure 1; 152), and an electricity storage device operably connected to the first power take-off device and the electric motor, 
wherein during a normal operation (The operations in Paragraph 0024) of the turbojet engine: 
the power take-off device is sized to extract the extracted mechanical power, the electric generator transforming the extracted mechanical into an electrical energy (Functional Language, The electric generator is sized or configured to transform the extracted mechanical power to electrical energy.  Paragraph 0024), 
the electrical energy is at least one of (a) stored directly into the electricity storage device and (b) transformed into the applied mechanical power, which is selectively applied by the electric motor (The windmill start of Paragraph 0025 has the electrical energy transformed into the applied mechanical power which is applied by the electric motor), 
the extracted mechanical is drawn by the power take-off device from the low-pressure shaft and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device (The windmill start of Paragraph 0025).
Moniz does not disclose wherein during a normal operation of the turbojet engine:
the power take-off device is sized to an excess mechanical power of the extracted mechanical power for actuating at least one auxiliary system of the turbojet engine;
the electric motor is supplied with the electrical energy by the electricity storage device, and the electric motor supplies the applied mechanical power to the power application device to actuate the at least one of the low-pressure and high-pressure shafts, and 

However, French teaches a twin-spool bypass turbojet engine (Figure 1; 10) comprising a fan (Figure 1; 28) positioned upstream from a gas generator (Figure 1; 32, 34, 36, 38, 40) and delimiting a primary flow (The flow through the gas generator) and a secondary flow (The flow through Figure 1; 30), the gas generator having the primary flow pass through it and comprising a compressor (Figure 1; 50), a combustion chamber (The combustion chamber of Figure 1; 36), a high-pressure turbine (Figure 1; 38) and a low-pressure turbine (Figure 1; 40),
the low-pressure turbine being connected to the fan by a low-pressure shaft (Figure 1; 58) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 1; 54), 
wherein the turbojet engine further comprises an electric motor (Figure 2; 84) configured to supply an applied mechanical power (Paragraph 0020) to at least one of the low-pressure and high-pressure shafts (The motor applies power to the HP shaft.  Paragraph 0020) through a power application device (The shafting coupling the Figure 2; 84 to the HP spool, Paragraph 0020), and an electric generator (Figure 2; 86) configured to draw an extracted mechanical power (Paragraph 0021) from at least one of the low-pressure (The generator extracts mechanical power from the LP shaft) and high-pressure shafts through a power take-off device (The shafting coupling the Figure 2; 86 to the LP spool, Paragraph 0021), and an electricity storage device operably connected to the first power take-off device and the electric motor, 
wherein during a normal operation (Paragraph 0033) of the turbojet engine: 
the power take-off device is sized to an excess mechanical power (Then transient load is an excess load.  Paragraph 0029 and 0033) of the extracted mechanical power for actuating at least one auxiliary system (The systems powered by Figure 2; 72 and 74 such as an accessory gearbox.  Paragraph 0029 and 0033) of the turbojet engine, the electric generator transforming the excess mechanical into an electrical energy (Paragraph 0021), 
the electrical energy is at least one of (a) stored directly into the electricity storage device (Paragraph 0033) and (b) transformed into the applied mechanical power, which is selectively applied by the electric motor (Paragraph 0020), 
the electric motor is supplied with the electrical energy by the electricity storage device, and the electric motor supplies the applied mechanical power to the power application device to actuate the at least one of the low-pressure and high-pressure shafts (Paragraph 0020, 0028, 0030), and 
the excess mechanical power is drawn by the power take-off device from the low-pressure shaft and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device (Paragraph 0020 and 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz wherein during a normal operation of the turbojet engine: the power take-off device is sized to an excess mechanical power of the extracted mechanical power for actuating at least one auxiliary system of the turbojet engine; the electric motor is supplied with the electrical energy by the electricity storage device, and the electric motor supplies the applied mechanical power to the power application device to actuate the at least one of the low-pressure and high-pressure shafts, and the excess mechanical power is drawn by the power take-off device from the low-pressure shaft and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device as taught by and suggested by French in order to absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, The modification, adds a battery to the engine of Moniz and uses the battery to motor at least the HP shaft).
Regarding claim 2, Moniz in view of French teach the invention as claimed.
(Figure 1; 100 is single reversible device).
Regarding claim 3, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor is connected to the power take-off device meshes on at least one of the lower-pressure shaft and the high-pressure shaft through the power application device to provide the applied mechanical power during the normal operation of the turbojet engine (Figure 1; 150 is meshed to the HP shaft).
Regarding claim 4, Moniz in view of French teach the invention as claimed.
Moniz does not disclose wherein the electricity storage device is positioned in parallel with the power take-off device and the electric motor.
However, French teaches wherein the electricity storage device is positioned in parallel with the electric motor (The path from Figure 2; 20 to 86 and then to 96 is a parallel path from the electric motor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz wherein the electricity storage device is positioned in parallel with the power take-off device and the electric motor as taught by and suggested by French in order to absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, This is the same modification as claim 1).
Regarding claim 11, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor also provides the applied mechanical power to the low-pressure shaft (Figure 1; 120 which is part of 100 applies power to the LP shaft).
Regarding claim 13, Moniz in view of French teach the invention as claimed.

However, French teaches wherein the electrical energy stored in the electricity storage device powers the electric motor to provide the applied mechanical power to the high-pressure shaft (Paragraph 0020, 0028, 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz wherein the electrical energy stored in the electricity storage device powers the electric motor to provide the applied mechanical power to the high-pressure shaft as taught by and suggested by French in order to absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, This is the same modification as claim 1).
Regarding claim 14, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the turbojet engine comprises a first gearbox (Figure 1; 130) which is operably connected to at least one of the low-pressure and high-pressure shafts on which the extracted mechanical power being drawn.
Regarding claim 15, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein a second gearbox (Figure 4; 182, 184. Paragraph 0019) is operably connected to the power take-off device and the at least one of the low-pressure and high-pressure shafts on which the extracted mechanical power being drawn.
Regarding claim 16, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein a third gearbox (Figure 4; 172, 174.  Paragraph 0019) is operably connected to the power application device and the at least one of the low-pressure and high-pressure shafts on which the applied mechanical power being provided.
Regarding claim 17, Moniz in view of French teach the invention as claimed.
(The applied mechanical power is applied directly through the electric motor to the power application device, and then to the high-pressure shaft).
Regarding claim 18, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the power application device and the power take-off device are drive shafts which are meshed on at least one of the low-pressure and high-pressure shafts (The power application device and take-off device are drive shafts which are meshed on their respective low-pressure and high-pressure shafts).
Regarding claim 20, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the power application device is independent and separate from the power take- off device (Figure 3; 150 and 152 are independent because one shaft can extracts power while the other can apply power.  The shafts are separate because each has a distinct callout.  Paragraph 0016).
Regarding claim 22, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein a third gearbox (Figure 4; 172, 174.  Paragraph 0019) is operably connected to the power application device and the at least one of the low-pressure and high-pressure shafts on which the applied mechanical power being provided.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of French as applied to claim 1 above, and further in view of Hyde et al (US 20100126178 as referenced in OA dated 1/24/2019).
Regarding claim 7, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the applied mechanical power is performed at a rotation speed of the high-pressure shaft greater than or equal to 80 % of its rotation speed at full throttle.
(Figure 36)   comprising a fan (Figure 36; 258) positioned upstream from a gas generator (Figure 36; 58)  and delimiting a primary flow (The flow through Figure 36; 58) and a secondary flow (The flow through Figure 36; 148), the gas generator having the primary flow pass through it and comprising a compressor (Figure 36; 102), a combustion chamber (The combustion chamber in Paragraph 0068),  a turbine (Figure 36; 104),
the turbine being connected to the compressor by a shaft (Figure 36; 64), 
wherein the turbojet engine further comprises an electric motor (Figure 36; 107.) configured to supply an applied mechanical power to the shaft (The mechanical power  applied to the compressor in Paragraph 0090);
wherein the applied mechanical power is performed at a rotation speed of the shaft greater than or equal to 80 % of its rotation speed at full throttle (Paragraph 0090 and 0378 describes using the motor during take off.  Take off has a rotation speed of the shaft greater than or equal to 80 % of its rotation speed at full throttle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the applied mechanical power is performed at a rotation speed of the high-pressure shaft (The shaft of Hyde in the context of Moniz in view of French is the high-pressure shaft) greater than or equal to 80 % of its rotation speed at full throttle as taught by and suggested by Hyde in order to shorten the length of the runway for take off (Paragraph 0090 and 0378,  The modification uses the motor during take off which is when the shaft speed is greater than or equal to 80 % of its rotation speed at full throttle).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of French as applied to claim 1 above, and further in view of Himmelmann (US 20160023773 as referenced in OA dated 9/21/2021)
Regarding claim 8, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the applied mechanical power is performed at in-flight idling speed.
However, Himmelmann teaches a twin-spool bypass turbojet engine (Paragraph 0002) comprising a fan (The fan in Paragraph 0002) positioned upstream from a gas generator (The LPC, HPC, combustor, HPT, and LPT in Paragraph 0002) and delimiting a primary flow (The core flow in Paragraph 0002) and a secondary flow (The bypass flow in Paragraph 0002), the gas generator having the primary flow pass through it and comprising a low-pressure compressor, a high-pressure compressor, a combustion chamber, a high-pressure turbine and a low-pressure turbine (The LPC, HPC, combustion chamber of the combustor, HPT, and LPT in Paragraph 0002),
the low-pressure turbine being connected to the low-pressure compressor by a low-pressure shaft and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (The shaft connecting the LPC and LPT, and the shaft connecting the HPC and HPT in Paragraph 0002);
wherein an applied mechanical power from a motor powered by an electricity storage device (The motor powered by the energy storage system in Paragraph 0053) is performed at in-flight idling speed (Paragraph 0017 and 0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the applied mechanical power is performed at in-flight idling speed as taught by and suggested by Himmelmann in order to reduce the time required to restart the engine (Paragraph 0028, the modification uses the applied mechanical power at in-flight idling speed).
 
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of French as applied to claim 1 above, and further in view of McLoughlin (US 20090289456 as referenced in OA dated 1/24/2019).
Regarding claim 9, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the low-pressure shaft is selectively coupled to a fan driveshaft to provide a coupled state and an uncoupled state, the power take-off device being configured to draw a fan mechanical power from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state.
However, McLoughlin teaches a twin-spool bypass turbojet engine (Figure 4; 210) comprising a fan (Figure 4; 214) positioned upstream from a gas generator (Figure 4; 16, 18, 20, 22, 24) and delimiting a primary flow (The flow through Figure 4; 16, 18, 20, 22, 24) and a secondary flow (The flow through Figure 4; 216), the gas generator having the primary flow pass through it and comprising a low-pressure compressor (Figure 4; 16), a high-pressure compressor (Figure 4; 18), a combustion chamber (The combustor of Figure 4; 20), a high-pressure turbine (Figure 4; 22) and a low-pressure turbine (Figure 4; 24),
the low-pressure turbine being connected to the low-pressure compressor by a low-pressure shaft (Figure 4; 28.  Paragraph 0026) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 4; 26.  Paragraph 0026), 
wherein the turbojet engine further comprises an electric motor (Figure 4; 36 as a motor) configured to supply an applied mechanical power (Paragraph 0033 and 0034) to at least one of the low-pressure and high-pressure shafts, and an electric generator (Figure 4; 36 as a generator) configured to draw an extracted mechanical power (Paragraph 0033 and 0034) from at least one of the low-pressure and high-pressure shafts through a power take-off device;
wherein the low-pressure shaft is selectively coupled (Figure 4; 44) to a fan driveshaft (34 which a portion is denoted as Figure 4; 34A.  in Paragraph 0027, 0028) to provide a (The coupled state of Figure 4; 44 and 34A) and an uncoupled state (The uncoupled state of Figure 4; 44 and 34A), the power take-off device being configured to draw a fan mechanical power (The mechanical power in the second mode of operation in Paragraph 0033) from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the low-pressure shaft is selectively coupled to a fan driveshaft to provide a coupled state and an uncoupled state, the power take-off device being configured to draw a fan mechanical power from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state as taught by and suggested by McLoughlin in order to selectively connect a motor/generator to the gas generator (Paragraph 0007, The modification adds a clutch between the LP shaft and fan driveshaft with the power take-off device being located on the fan driveshaft).

Allowable Subject Matter
Claim 21 is allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Figure 2 and 4 show the electricity storage device in parallel between the take-off device and electric motor.  Examiner respectfully disagrees.  Claim 4 
Applicant asserts that the electrical storage system 96 of French is not in connected to the electrical machine 84 of French as a motor.  Examiner respectfully disagrees.  Paragraph 0026 of French states the electrical storage system 96 supplies power to both electrical machines 84 and 86, so that the electrical storage system 96 of French is connected to the electrical machine 84 of French.
Applicant asserts that French does not teach the excess mechanical power to activate at least one auxiliary system of the engine 20 because the systems in Paragraph 0016 are aircraft systems and not gas turbine systems.  Examiner respectfully disagrees.  Paragraph 0029 states at least one auxiliary system of the engine such as a generator, accessory gearbox used to drive the generator or one or more other components disposed mechanically or electrically between the electrical bus and the engine spool or shaft that supplies mechanical power to the generator.
Applicant asserts that French does not teach the electrical power supplied to the electrical machine 84 by bus 74 is generated from the mechanical power extracted in excess on the LP spool by the electrical machine 86.  Examiner respectfully disagrees.  Paragraph 0026 of French states the energy storage system 96 may be configured to supply and/or absorb power to/from only electrical bus 72 or electrical bus 74, so that power from the LP spool to electrical machine 86 goes to electricity storage 96, and electricity storage powers to electrical machine 84.   Paragraph 0021 states that 86 is in mechanical communication with the LP spool.
Applicant asserts that French does not teach the mechanical power extracted by electrical machine 86 is not an excess mechanical power.  Examiner respectfully disagrees.   Paragraph 0033 of French states the electrical machine 86 could absorb an excess load.  
Applicant asserts that French does not teach the electrical machine 84 as a motor is supplied with electrical energy of the electrical storage system 96 during normal operation to 
Applicant asserts that French does not teach the electrical power supplied to electrical machine 84 by 74 applies power to only HP spool.  Examiner respectfully disagrees.  Paragraph 0026 states that the electrical storage 96 can power electrical machine 84 or electrical machine 86, so that only electrical machine 84 is powered.  Electrical machine 84 powers the HP spool, Paragraph 0020 of French.  Furthermore, the claims do not recite that power is only applied to the HP spool.  Furthermore, claim 11 states the electric motor supplies power to the LP spool as well.
Applicant asserts French teaches away from supplying an electrical motor with electrical energy from an electricity storage device in order to supply mechanical power to the power application device and actuate the at least one of the LP and HP shafts.  Examiner respectfully disagrees.  Paragraph 0026 of French states the electrical storage providing electrical energy to an electrical motor.  Paragraph 0020 and 0021 state the electrical machines 84 and 86 (which can function as motors) actuate the HP and LP shaft.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ansart et al (US 6070412 as referenced in OA dated 9/21/2021) states that take-off uses full throttle speed.
Marvin et al (US 4275557 as referenced in OA dated 9/21/2021) states in Column 1, line 35-43 that takeoff on hot days uses the maximum throttle speed.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EDWIN KANG/            Primary Examiner, Art Unit 3741